[exhibit101001.jpg]
As of January 31, 2020 BRT Apartments Corp. 60 Cutter Mill Road, Suite 303 Great
Neek, NY 11021 Attention: Mr. David Kalish, SVP-Finance Re: BRT Apartments Corp.
with VNB New York, LLC. Dear Mr. Kalish: Reference is hereby made to that
certain $10,000,000 credit facility (the "Loan") made available by VNB New York,
LLC (the "Lender") to BRT Apartments Corp., a Maryland corporation (the
"Borrower"), evidenced by a Revolving Credit Note made by Borrower in favor of
the Lender, in the original principal amount ofup to $10,000,000 dated April 18,
2019 (the "Note") and subject to the terms of a certain Loan Agreement executed
by Borrower and the Lender dated April 18, 2019, as amended, (the "Loan
Agreement") together with all other instruments and documents executed in
connection therewith, collectively, the "Loan Documents"). Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Loan Documents.
Specific reference is made to Section 2.10 of the Loan Agreement which pertains
to the permitted usage of the proceeds of Revolving Credit Loans by the
Borrower. The Lender has agreed to modify Section 2.10, subject to the terms of
this letter agreement (this "Second Amendment"), and further subject to the
Borrower acknowledging and agreeing to all of the terms and conditions herein.
A. Amendment to Sections 2.10. The Borrower and the Lender agree that Section
2.10 of the Loan Agreement is deleted in its entirety and replaced with the
following: Section 2.10 Use of Proceeds: The proceeds of the Revolving Credit
Loans shall be used for (i) the acquisition of or investment in a Property
and/or (ii) working capital (including for dividend payments) and/or (iii)
operating expenses. No part of the proceeds of any Revolving Credit Loan may be
used for any purpose that directly or indirectly violates or is inconsistent
with, the provisions of Regulations T, U or X. Borrower shall not use, and shall
take reasonable steps to ensure that none of its Subsidiaries and its or their
respective directors, officers, employees and agents shall use, the proceeds of
any Revolving Credit Loans (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, or (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country. B.
Conditions. The effectiveness of this Second Amendment shall be expressly
subject to receipt by the Lender of a fully executed original signatures copy of
this Second Amendment. C. Miscellaneous. All terms and conditions of the Loan
Documents, except as modified by this Second Amendment are hereby affirmed and
ratified. [SIGNATURE PAGE FOLLOWS] As of January 31, 2020 Page 1 of 2



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
dfg Very truly yours, VNB NEW YORK, LLC By: /s/ Andrew Baran Name: Andrew Baran
Title: First Vice President All of the terms and conditions of this Second
Amendment are acknowledged and agreed: BORROWER: BRT Apartments Corp. By: /s/
David W. Kalish Name: David W. Kalish Title: SR. VP-Finance As of January 31,
2020 Page 2 of 2



--------------------------------------------------------------------------------



 